Citation Nr: 1000681	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-36 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January to April 1991.  She also had periods of active duty 
for training and inactive duty training with the United 
States Air Force Reserve from 1974 to 1998.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant raised claims of service connection for 
tinnitus and vertigo in her June 2006 written statement.  
Since these issues have not been developed by the RO, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran developed bilateral perforations of the eardrums 
as a result of pressure changes while working as a flight 
nurse in service, and is shown to have bilateral conductive 
hearing loss as a result of such perforations.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of 
the VCAA on the matter; any notice defect or duty to assist 
failure is harmless.  

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Specifically with respect to Reserve members, diseases or 
injuries incurred or aggravated while performing active duty 
for training (ACDUTRA) are eligible for service connection.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
However, if performing inactive duty for training 
(INACDUTRA), only injuries sustained during that time are 
eligible for service connection.  Id.  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, a nurse practitioner, contends that service 
connection is warranted for bilateral hearing loss disability 
because it is related to her history of bilateral perforated 
eardrums in service.  She asserts that her perforated 
eardrums and hearing problems are "a result of 1855 hours of 
flight time on cargo aircraft as a flight nurse" during 
active duty, inactive duty for training and active duty for 
training.

Service treatment records show that her eardrums were normal 
bilaterally at the time of her initial flying class III and 
commission examination in July 1974.  A February 1975 
examination for flight school noted normal left eardrum and a 
perforated right eardrum.  A March 1975 ear, nose and throat 
consultation noted a history of childhood ear infections with 
scarring of the left eardrum and an old perforation of the 
right eardrum.  Similar findings were noted throughout the 
remainder of her regular flight physicals, including a 
February 1998 service examination which noted perforated 
eardrums with hearing loss.  Right ear hearing loss was also 
noted in 1986 and 1987 flight examination reports.  A January 
2004 Reserve Component Periodic Health Assessment noted 
bilateral tympanic membrane (eardrum) perforation.

Service personnel records reflect that the Veteran served as 
a flight nurse in service for over 1800 hours in C141 
aircraft and that her military training included training in 
an altitude chamber.  

A February 2006 VA audiological examination report prepared 
by an audiologist noted that the Veteran denied post-service 
noise exposure.  The examination found puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
60
55
LEFT
55
40
50
60
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
audiologist noted that the claims folders had been reviewed.  
She diagnosed moderate, primarily conductive hearing loss 
bilaterally.  She found that the Veteran's conductive hearing 
loss was not consistent with noise exposure and that the 
Veteran had a long history of tympanic membrane perforations 
and conductive hearing loss.  She concluded, "it is not 
likely that the Veteran's hearing loss is related to 
acoustical trauma during military service."

However, the Veteran alleges that it was but "damage done by 
vibration, pressure changes with accent [sic] and decent 
[sic] while being a flight nurse for over 22 years", not 
acoustic trauma in service, which led to her current hearing 
loss.  In this regard, a February 2009 VA examination by a 
physician's assistant provided a medical opinion that "it is 
just as likely as not" that the Veteran's bilateral tympanic 
membrane perforations resulting in bilateral conductive 
hearing loss are related to service activities.  The 
physician's assistant also reviewed the claims folders and 
supported his opinion by noting that the Veteran's bilateral 
tympanic membrane perforations and bilateral conductive 
hearing loss "are documented during flight physical and she 
has history of altitude changes and barotraumas."  
Specifically, he noted no documented perforations of either 
eardrum in the July 1974 initial flying class III and 
commission examination; subsequent documentation of a 
progressive hearing loss in both ears; and a February 1998 
periodic reserve flight examination which revealed bilateral 
perforated tympanic membrane and mild to moderate hearing 
loss in both ears.

A May 2009 VA medical opinion by a physician concurred with 
the findings and discussion of the February 2009 examination 
and opinion by the physician's assistant.  The physician 
noted that the right eardrum perforation noted in 1975 "was 
probably the results [sic] of pressure changes due to changes 
in altitude."  He added "the fact that [the Veteran] went 
through training in an altitude chamber with sudden drastic 
changes in pressure showed that she developed bilateral 
perforations at the some point in this period or she would 
not have tolerated the pressure changes, it would have been 
too painful."

Given that the 2009 VA medical opinions supporting the 
Veteran's claim are based on an accurate history which 
includes the fact that her eardrums were intact at entrance 
to service, her exposure to barotrauma in service, and that 
the 2006 VA medical opinion provided by the audiologist does 
not address the impact of in-service barotrauma on her ear 
conditions, the Board finds that the evidence is at least in 
equipoise on the question of whether the Veteran's bilateral 
hearing loss was incurred in service.  Given that a 
perforated eardrum is an injury, the Board finds this true 
regardless of whether the perforations were sustained during 
a period of active duty, INACDUTRA, or ACDUTRA, or a 
combination of one or more of such duty periods.  
Accordingly, service connection for bilateral hearing loss is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


